DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 16 May 2022, on an application filed 21 February 2020, which claims domestic priority to a provisional application filed 22 February 2019.
Claims 1, 4, 5, 7, 10, 13, 17, 19 and 20 have been amended.
Claims 1-20 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-12 and 20 under 35 USC 112 have been withdrawn in light of the amendments to the claims.
The objections of claims 7 and 17 1-12 and 20 have been withdrawn in light of the amendments to the claims.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, 9-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Hunt et al. (U.S. PG-Pub 2010/0122336 A1), hereinafter Hunt, further in view of Redlich et al. (U.S. Patent 7,552,482 B2), hereinafter Redlich, in view of Harmon et al. (U.S. PG-Pub 2018/0241569 A1), hereinafter Harmon.

As per claims 1, 13 and 19, Hunt discloses a computer-implemented method, a system and a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method for managing cross-border health data while preserving patient privacy (Hunt, Figs. 4 and 5; the Office notes that communications across a firewall would comprise cross-border communications.) comprising:
one or more data storages devices storing instructions of managing cross-border health data while preserving patient privacy (Hunt, Fig. 4.); and 
one or more processors configured to execute the instructions to perform a method including (Hunt, Fig. 4 and paragraph 82.): 
receiving a DICOM object from a hospital computing device for analysis, the hospital computing device being provided in a first geographic region (DAC 3 receives DICOM data, such as 2D CT scan data, from a workstation, see Fig. 4 and paragraph 83, the hospital computing device is in the hospital, which would comprise a first geographic region.); 
generating a unique case identifier for the DICOM object (System prepares a unique identifier for DICOM objects, the UID, see paragraphs 106, 120 and 125.); 
validate the received DICOM object (DICOM object is verified, see paragraphs 82 and 85-91.); 
anonymizing the validated DICOM object (See paragraphs 142 and 158-163.), wherein anonymizing the validated DICOM object includes: 
identifying a ... web service in the first geographic region ... (Hunt identifies a web service that is available for processing data, see paragraphs 7, 13, 71 and 72.);
updating the anonymous DICOM object to include the unique case identifier (Anonymized DICOM object contains UID, see paragraphs 106, 120, 125 and 166.);
compressing the updated DICOM object (See paragraphs 68 and 132.); and 
providing the compressed DICOM object to at least one data analysis web service(s) located in a second geographic region outside of the first geographic region (See paragraphs 13, 68, 71 and 75, wherein the data is provided to an outside third party, as the outside third party is outside the hospital, it would be in a second geographic region outside of the first geographic region.).

As indicated Hunt discloses verification. Hunt fails to explicitly disclose:
extracting patient privacy information from the DICOM object, wherein the patient privacy information is stripped from the anonymous DICOM object, 
determining a geo-location of the hospital computing device, 
identifying a region-specific web service in the first geographic region, the first geographic region including the geo-location of the hospital computing device, and 
providing the extracted patient privacy information with the unique case identifier to the identified region-specific web service.

Redlich teaches that it was old and well known in the art of electronic data communications at the time of the invention/filing to extract sensitive information from a source document by stripping it from the document and providing the extracted to a separate physical stored location from the remainder data (Redlich discloses extracting sensitive information from source data, and then saving the sensitive information and the remainder information in computer storages located in separate geographic locations, see Fig. 1A and C14L33-C15L64.) in order to provide a system with “security sensitive content grouped into security levels, each with a clearance code, includes filtering and extracting sensitive content by security level and separately storing the security content in remote extract stores” (Redlich, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of electronic data communications at the time of the invention/filing to modify the DICOM data transmission functionality of Hunt to include extracting sensitive information from a source document by stripping it from the document and providing the extracted to a separate physical stored location from the remainder data, as taught by Redlich, to arrive at a DICOM data transmission system  operative to provide “security sensitive content grouped into security levels, each with a clearance code, includes filtering and extracting sensitive content by security level and separately storing the security content in remote extract stores” (Redlich, Abstract.).


Neither Hunt nor Redlich disclose:
determining a geo-location of the hospital computing device, 
identifying a region-specific web service in the first geographic region, the first geographic region including the geo-location of the hospital computing device, and 
providing data to a region-specific web service.

Harmon teaches that it was old and well known in the art of electronic data communications at the time of the invention/filing to determine a location of a device, identify a region-specific web service in the region that includes the location of the device and providing data to that region-specific web service (Hart, Fig. 4.) in order to provide a system that can “ensure compliance with a data storage requirement that requires storing the electronic documents within particular geographic boundaries” (Harmon, paragraph 5.).

Therefore, it would have been obvious to one of ordinary skill in the art of electronic data communications at the time of the invention/filing to modify the DICOM data transmission functionality of Hunt/Redlich to include determining a location of a device, identifying a region-specific web service in the region that includes the location of the device and providing data to that region-specific web service, as taught by Harmon, to arrive at a DICOM data transmission system that can “ensure compliance with a data storage requirement that requires storing the electronic documents within particular geographic boundaries” (Harmon, paragraph 5.).


As per claims 2, 4, 6, 7, 9-12 and 15-17, Hunt/Sorenson discloses claims 1, 13 and 20, discussed above. Hunt also discloses:
2.	wherein the unique case identifier is attached to one or more DICOM object(s) pertaining to a single case study (Hunt, UID of paragraphs 106, 125 and 166.);
4. 	wherein the step of anonymizing the received DICOM object is further comprised of: 
 (Hunt discloses system to anonymize patient privacy information from DICOM objects, see paragraphs 142 and 158-163. Redlich discloses extracting sensitive information, see Fig. 1A and C14L33-C15L64.); 
encrypting the extracted patient privacy information (See paragraphs 142 and 158-163.); 
wherein providing the extracted patient privacy information to the identified region-specific web service includes providing the encrypted patient privacy information with the unique case identification to the identified region-specific web service (Hunt transfers all DICOM information including patient privacy information and UID in an encrypted form, see paragraphs 66, 78 and 143. Redlich discloses storage of extracted information and remainder information in separate locations, see Fig. 1A and C14L33-C15L64.);
and the method further comprises maintaining the encrypted patient privacy information within the first geographic region (Redlich discloses storage of extracted information and remainder information in separate locations, see Fig. 1A and C14L33-C15L64.);
6, 16. 	receiving a request to download a health data management system on the hospital computing device; and providing an installation file for downloading the health data management system on the hospital computing device (Hunt, paragraph 63 shows DAC Pro is used as a CD ROM with the hospital computing device; It is the Office’s position that inserting the CD ROM would comprise a request to use the system. Redlich discloses downloaded and utilizing software files, see C15L65-C16L27.);
7, 17. 	configuring the health data management system to receive a DICOM object from at least one of a patient assessment system, a CT Scanner, and a hospital workstation (Hunt, Figs. 2 and 4.); 
receiving a priority of the DICOM object over a web interface, the priority being based on the hospital computing device (Paragraphs 114 and 158.); and 
updating the compressed DICOM object to based on the received priority (Paragraphs 114 and 158.);
9. 	wherein the step of configuring the health data management system is further comprised of: configuring a host name, one or more network parameters for the hospital computing device (See paragraphs 63, 100 and 103.), one or more communication ports (See paragraphs 63, 64, 100 and 103.), a DICOM application entity title (See paragraph 104.), or a combination thereof;
10. 	receiving a request for a health data report in a defined format (See paragraphs 139, 156 and 157.); 
retrieving the health data report from a storage entity using the unique case identifier (See paragraphs 138, 158.); 
retrieving patient privacy information associated with the unique case identifier (See paragraphs 138, 158.); 
decrypting the received patient privacy information (Hunt, paragraphs 69 and 71);
updating the retrieved health data report to include the patient privacy information (See paragraphs 138, 158 and 167.); and 
pushing the health data report to at least one of a computing device, a hospital electronics records server, or a pre-configured destination network address (See paragraphs 72 and 82.);
11. 	wherein the health data report is pushed as a Health Level Seven International (HL7) message, DICOM file, or as a portable document format (PDF) object (See paragraphs 68 and 71.); and
12, 15. 	wherein the hospital computing device is at least one of a patient assessment system, an imaging modality, and a hospital workstation (Hunt, Figs. 2 and 4.);


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being obvious over Hunt/Redlich/Harmon, further in view of Sorensen et al. (U.S. PG-Pub 2018/0137244 A1), hereinafter Sorenson.

As per claims 1, 13 and 19, Hunt/Redlich/Harmon discloses claims 1 and 13, discussed above. Hunt/Redlich/Harmon further discloses validation of the received DICOM object (See paragraphs 82 and 85-91.). Hunt/Redlich/Harmon fails to explicitly disclose: validation based on DICOM image size, positioning of the DICOM image, or image quality associated with the DICOM object.

Sorenson teaches that it was old and well known in the art of electronic data communications at the time of the invention/filing to disclose validating the DICOM object based on image quality (Sorenson, paragraphs 43 and 51.) in order to use artificial intelligence in medical image processing (Sorenson, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of electronic data communications at the time of the invention/filing to modify the DICOM data transmission functionality of Hunt/Redlich/Harmon to include validating the DICOM object as taught by Sorenson, to arrive at a DICOM data transmission system enabled to use artificial intelligence to better process healthcare image data. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).



Claims 5 and 20 are rejected under 35 U.S.C. 103 as being obvious over Hunt/Redlich/Harmon, further in view of Gunjal et al. (U.S. PG-Pub 2018/0152339 A1), hereinafter Gunjal.

As per claims 5 and 20, Hunt/Redlich/Harmon disclose claims 4 and 19, discussed above. Hunt also discloses wherein: 
determining the geo-location of the hospital computing service includes providing one or more network parameters associated with the hospital computing device to a Web Application Firewall (WAF) service (Hunt, paragraphs 14, 64 and 72. Harmon discloses determining the geo-location of the device, see Fig. 4.); and 
identifying the region-specific web service includes retrieving a network address of a region-specific web service ... provided by the WAF service, wherein the identified region-specific web service is the region-specific web service associated with the retrieved network address (See paragraphs 71, 72 and 122. Harmon discloses identifying a region-specific web service, see Fig. 4.)). 

Hunt/Redlich/Harmon fails to explicitly disclose using a location-specific Application Programming Interface (API).

Gunjal teaches that it was old and well known in the art of electronic data communications at the time of the invention/filing to disclose using a location-specific Application Programming Interface (API) (See the determination of the selection of one API over another based on the geographic location of the service provider computer at paragraphs 22 and claim 5.) to enable location specific data communications.

Therefore, it would have been obvious to one of ordinary skill in the art of electronic data communications at the time of the invention/filing to modify the DICOM data transmission functionality using artificial intelligence of Hunt/Redlich/Harmon to include a system that uses a location-specific Application Programming Interface (API), as taught by Gunjal, to arrive at a DICOM data transmission system using artificial intelligence enabled to provide location specific data communications. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being obvious over Hunt/Redlich/Harmon, further in view of Seliger et al. (U.S. PG-Pub 2016/0285852 A1), hereinafter Seliger.

As per claims 8 and 18, Hu Hunt/Redlich/Harmon disclose claims 6 and 16, discussed above. Hunt/Sorenson also discloses a hospital computer, deploying an installation file from a computer and activating (using) that computer. Hunt/Redlich/Harmon fail to explicitly disclose creating a virtual machine and using a virtual machine client.

Seliger teaches that it was old and well known in the art of electronic data communications at the time of the invention/filing to disclose creating a virtual machine and using a virtual machine client (Seliger, paragraphs 9-15.) in order to virtualize data operations.

Therefore, it would have been obvious to one of ordinary skill in the art of electronic data communications at the time of the invention/filing to modify the DICOM data transmission functionality using artificial intelligence of Hunt/Redlich/Harmon to include creating a virtual machine and using a virtual machine client, as taught by Seliger, in order to virtualize data operations when operating a DICOM data transmission system using artificial intelligence. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 16 May 2022	 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Redlich and Harmon, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Hunt, Redlich, Harmon, Sorenson, Gunjal and Seliger based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (15 Feburary 2022), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
30 June 2022